McCarthy, J.
Appeal from a judgment of the County Court of Schuyler County (Argetsinger, J.), rendered July 15, 2010, which revoked defendant’s probation and imposed a sentence of imprisonment.
In 2009, defendant pleaded guilty to aggravated unlicensed operation of a motor vehicle in the first degree and driving while intoxicated. County Court sentenced defendant to six months in jail, to be served on an intermittent basis, and five years of probation. The conditions of probation included that he complete the Schuyler County Drug Court program. In July 2010, following defendant’s termination from the drug court program, County Court revoked defendant’s probation and resentenced him to a prison term of 1 to 3 years. Defendant appeals.
We affirm. Defendant’s challenges to his underlying 2009 conviction, including that he received the ineffective assistance of counsel and that the police lacked probable cause to arrest him, cannot be raised on an appeal from the judgment resentencing him following a revocation of his probation (see People v Daniels, 106 AD3d 1189, 1189 [2013], lv denied 21 NY3d 1014 [2013]; People v Pittman, 17 AD3d 930, 931 n [2005], lv denied 5 NY3d 767 [2005]; People v Dabbs, 178 AD2d 848, 849 [1991], lv denied 79 NY2d 946 [1992]). Further, defendant’s claim that the resentence imposed was harsh and excessive is moot, inasmuch as he has completed his sentence (see People v Fusco, 91 AD3d 984, 985 [2012]; People v Mainville, 78 AD3d 1421, 1422 [2010], lv denied 16 NY3d 833 [2011]).
*1326Stein, J.E, Rose and Egan Jr., JJ., concur.
Ordered that the judgment is affirmed.